                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   W.S., M.S., and C.S.,                                 CASE NO. C21-0390-JCC
10                           Plaintiffs,                   MINUTE ORDER
11           v.

12   EDMONDS SCHOOL DISTRICT, a municipal
     Washington corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for relief from the
18
     initial case scheduling deadlines and to set a briefing schedule (Dkt. No. 10). Having thoroughly
19
     considered the motion and the relevant record, and finding good cause, the Court hereby
20
     GRANTS the motion (Dkt. No. 10) and ORDERS that the parties are relieved from the initial
21
     case management deadlines (Dkt. No. 6). The Court further ORDERS that the briefing schedule
22
     for resolution of Plaintiffs’ appeal shall be as follows:
23
            1. Plaintiff’s opening motion is due on August 6, 2021 and shall not exceed 48 pages.
24
            2. The District’s opposition and cross-motion is due on September 20, 2021 and shall
25
                  not exceed 48 pages.
26


     MINUTE ORDER
     C21-0390-JCC
     PAGE - 1
 1        3. Plaintiffs’ opposition and reply is due on October 11, 2021 and shall not exceed 20

 2           pages.

 3        4. The District’s reply is due on November 1, 2021 and shall not exceed 20 pages.

 4        DATED this 10th day of May 2021.

 5                                                      William M. McCool
                                                        Clerk of Court
 6
                                                        s/Paula McNabb
 7
                                                        Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0390-JCC
     PAGE - 2
